Case 8:16-cr-00076-JVS Document 1062 Filed 03/27/20 Page 1 of 4 Page ID #:12120




                              UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA




       UNITED STATES OF AMERICA, )
                                    )
                     Plaintiff,     )                  SACR 16-76-JVS
                                    )
               vs.                  )
                                    )
       GILBERT N. MICHAELS, et al., )
                                    )
                        Defendants. )
                                    )



       ORDER PERMITTING BAIL PENDING SENTENCING WITH
       CONDITIONS



             Good cause having been shown, IT IS HEREBY ORDERED that Gilbert N.

       Michaels be released forthwith on bail pending sentencing on the following

       conditions:

             1.      He is to be released forthwith. He shall contact Pretrial Services

                     within 24 hours of his release. He shall reside in a residence as

                     approved by Pretrial Services. Permission to leave the approved

                     residence for only medical reasons, and to obtain necessities of life

                                                  1

                                                               Order for Bail Pending Sentencing
Case 8:16-cr-00076-JVS Document 1062 Filed 03/27/20 Page 2 of 4 Page ID #:12121




                  within a ½ mile radius.



             2.   He is to be monitored by voice recognition technology as approved by

                  Pretrial Services and shall pay all costs.



       3.         Bail is set in form of a $5,000,000 Appearance Bond which includes

                  the previously posted $300,000 Affidavits of Surety With No

                  Justification. The remaining $4,700,000 shall be in the form

                  Affidavit(s) of Surety With Justification (form CR-3) signed by Mr.

                  Michaels for at least $2,350,000 and by responsible third party(s) for

                  the remaining amount.



                  Affidavit(s) of Surety shall be provided to the United States Attorney

                  for review by March 31, 2020. Upon approval, bond is to be posted

                  immediately thereafter.

                  During the period of his release, Mr. Michaels may not transfer posted

                  funds or assets without permission of this Court.



             4.   As a condition prior to release, Mr. Michaels shall submit to screening

                  for COVID-19 by the Bureau of Prisons and/or the United States

                                                2

                                                               Order for Bail Pending Sentencing
Case 8:16-cr-00076-JVS Document 1062 Filed 03/27/20 Page 3 of 4 Page ID #:12122




                  Marshals Service. If the defendant is found to be exhibiting

                  symptoms consistent with COVID-19 or is confirmed to have

                  COVID-19 the defendant shall not be released to the public.



                  Should the defendant not have symptoms consistent with COVID-19

                  at the time of his release, the defendant shall submit to screening for

                  COVID-19 as directed by Pretrial Services. Should the defendant

                  then or thereafter exhibit symptoms consistent with COVID-19, the

                  defendant shall remain in quarantine or isolation as directed by

                  Pretrial Services in a form directed by Pretrial Services, including

                  self-isolation or self-quarantine.



                  During the period of pre-trial supervision, defendant shall comply

                  with national, state, and local public-health orders regarding COVID-

                  19, including California’s Executive Order N-33-20 (March 19, 2020)

                  and, if applicable, the Los Angeles “Safer At Home” Order, Public

                  Order Under City of Los Angeles Emergency Authority (March 19,

                  2020).



             5.   The release shall be for a period of 90 days from date of release.

                                                3

                                                            Order for Bail Pending Sentencing
Case 8:16-cr-00076-JVS Document 1062 Filed 03/27/20 Page 4 of 4 Page ID #:12123




                   Michaels may apply for an extension no later than ten days before

                   expiration of the 90 days. Otherwise he is ordered to surrender to the

                   United States Marshal’s office at 411 W. 4th Street, Second Floor,

                   Santa Ana, CA 92701. The Court reserves the right to revoke this

                   order in light of changed circumstances after notice to the parties. All

                   other bond conditions imposed previously, to the extent that they are

                   not inconsistent with this order, shall remain in effect.



             Released order to be signed by the Clerk forthwith..




       DATED: March 27, 2020March 27, 2020March 27, 2020
                                        _____________________________
                                    JAMES V. SELNA
                                    UNITED STATES DISTRICT JUDGE




                                                4

                                                              Order for Bail Pending Sentencing
